The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Thursday, April 2, 2015

                                       No. 04-14-00801-CR

                                       Jason MARTINEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8235
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       Appellant’s brief was originally due March 2, 2015; however, the court granted appellant
an extension of time to file the brief until April 1. Appellant has filed another motion for
extension of time, requesting until May 1 to file the brief.

        We grant the motion and order appellant’s attorney, Richard Langlois, to file the brief by
May 1, 2015 (60 days after the originally due date). Counsel is advised that no further extensions
of time will be granted absent a motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court